DETAILED ACTION
This Office Action is in response to the communication filed on 12/28/2021.
The objections to claims 19-20 have been withdrawn in view of amendments of the claims. 
The rejection of claim 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of amendments of the claim.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance:
Regarding independent claim 1: None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in claim 1: "analyzing the enriched data sets to generate insights information for a DDoS attack that is part of at least one DDoS attack campaign, wherein the insights information further includes threat insights information about each of the DDoS attacks; and based on the generated insights information, causing a mitigator to perform mitigation of at least the DDoS attack 
Regarding independent claim 16: None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in claim 16: "analyzing the enriched data sets to generate insights information for a DDoS attack that is part of at least one DDoS attack campaign, wherein the insights information further includes threat insights information about each of the DDoS attacks; and based on the generated insights information, causing a mitigator to perform mitigation of at least the DDoS attack that is part of the at least one DDoS attack campaign" in combination with other limitations as a whole and in the context recited in claim 16.
Regarding independent claim 17: None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in claim 17: "analyze the enriched data sets to generate insights information for a DDoS attack that is part of at least one DDoS attack campaign, wherein the insights information further includes threat insights information about each of the DDoS attacks; and based on the generated insights information, cause a mitigator to perform mitigation of at least the DDoS attack 
Regarding dependent claims: Dependent claims are allowed as they depend from allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE C LIN whose telephone number is (571)272-7752. The examiner can normally be reached M-F 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219. The 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMIE C. LIN/           Primary Examiner, Art Unit 2436